     Case 1:17-cv-00050-SPW-TJC Document 372 Filed 03/16/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

CHARLES M.BUTLER,III and            } Cause No.: CV 17-50-SPW-TJC
CHOLE BUTLER,


            Plaintiffs,
     vs.

                                                ORDER
UNIFIED LIFE INSURANCE
COMPANY;HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC,D/B/A HEALTH INSURANCE
INNOVATIONS;HEALTH
INSURANCE INNOVATIONS,INC.;
ALLIED NATIONAL,INC.;
NATIONAL BROKERS OF
AMERICA,INC.; THE NATIONAL
CONGRESS OF EMPLOYERS,INC.;
and DOES 1-10,
            Defendants.



     Upon Defendant Unified Life Insurance Company's Unopposed Motion for

Appearance at March 31, 2021 Hearing by Videoconference (Doc. 371), and for

good cause appearing,

     IT IS HEREBY ORDERED that Unified Life Insurance Company's

motion for videoconference participation in the March 31, 2021 hearing is

GRANTED.
Case 1:17-cv-00050-SPW-TJC Document 372 Filed 03/16/21 Page 2 of 2
